Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action having a notification date of November 1, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on February 1, 2021 (the “Amendment”) amending claims 7-9, 12, 17, 19, and 20.  The present Final Office Action addresses pending claims 1-20 in the Amendment.

	
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 112(b) set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, Applicant’s arguments with respect to the claim rejections 35 USC 101, 102, and 103 are unpersuasive and therefore maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At page 9 of the Amendment, Applicant takes the position that the Office Action has not shown that the claimed inventions can be practically performed in the human mind.  With respect to the claims that recite training the second model (i.e., claims 12-17, 19, and 20), the rejection under 35 USC 101 has been withdrawn thus rendering Applicant’s position moot.  Specifically, 
However, with respect to claims 1-11 and 18, the rejection under 35 USC 101 is maintained.  In relation to claim 1, the Examiner has asserted that this claim is directed to “certain methods of organizing human activity” because these limitations relate to managing human behavior/interactions between people.  As an example, training a “first model” to generate patient predictions, etc. with patient data from a first patient cohort, later receiving second patient data, inputting the second patient data into a “second model” along with data representative of the first model, and then receiving from the second model an “affinity-relating value” (e.g., similarity score, etc.) indicating a level of affinity/similarity between the second patient data and the first model relates to mitigating risk.  For instance, as it could involve greater risk to generate patient diagnosis predictions using a model that was trained with dissimilar patient data, generation of some sort of “affinity-relating value” would allow users to minimize risk by selecting models with higher affinity-relating values.
In relation to claims 3, 5, and 7-9 which the Examiner has asserted are directed to “mental processes,” Applicant takes the position that such steps could not be “practically” performed in the human mind.  The Examiner disagrees.  In the case of claim 3 for instance, a user could practically multiple a couple of input patient data values (e.g., weight, blood pressure, 
In relation to Examiner 39 of the SME Examples as referenced by Applicant, claims 1-11 and 18 do not recite training of the models, thus rendering Applicant’s position moot.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102/103
At page 8 of the Amendment, Applicant takes the position that Christiansen does not disclose “input data included in the second data set and data representative of the first trained model into a second trained model” and “receive from the second trained model an affinity-relating value which represents an affinity between the data included in the second data set and the first trained model” as recited in independent claim 1.  Specifically, Applicant takes the position that Christiansen in contrast teaches inputting sample data (second data set) and training data (first data set) into the data representation model rather than inputting sample data (second data set) and data representative of the machine learning model (first trained model) into the data representation model.
The Examiner disagrees that Christiansen does not disclose “input data included in the second data set and data representative of the first trained model into a second trained model” as recited in independent claim 1.  Irrespective of whether Christiansen discloses inputting the where the logit activations are “data representative of the first trained model.”  Specifically, as the machine learning model can be a neural network per [0039], then the “logit activations” would be obtained by processing the weighted input sample data according to an underlying activation function of the machine learning model (first trained model) and thus would be representative of the machine learning model (first trained model).  Thereafter, [0066] specifically notes that such logit activations are used by the introspection net to generate the similarity score indicating how far the sample data falls outside the manifold of the training data.  As the machine learning model (first trained model) of Christiansen is trained on the training data (first data set), then the similarity score (affinity-relating value) represents an affinity/similarity between the sample data (second data set) and the machine learning model (first trained model). 
On page 9 of the Amendment, Applicant takes the position that Christiansen does not train a second model using a first trained model to output affinity-relating values.  The Examiner disagrees as set forth above.  Applicant then takes the position that Christiansen does not disclose “using the training data, the data representative of at least one first trained model and the activation values for train the second model to output affinity-relating values” as recited in independent claims 19 and 20.  The Examiner disagrees.  In order for the introspection net of the data representation model/second trained model (which outputs the similarity/affinity score per [0066]) to be functional, then the second trained model would be trained as it is a neural network with various layers per [0067].  Furthermore, such training of the introspection net of the data 
	The rejection is maintained.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-11 are directed to a system (i.e., a machine) while claim 18 is directed to a method (i.e., a process).  Accordingly, claims 1-11 and 18 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by 

Representative independent claim 1 (which is also representative of independent claim 18) includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A medical system comprising processing circuitry configured to: 
receive a first trained model, wherein the trained model has been trained using a first data set acquired in a first cohort; 
receive a second data set acquired in a second cohort; 
input data included in the second data set and data representative of the first trained model into a second trained model; and 
receive from the second trained model an affinity-relating value which represents an affinity between the data included in the second data set and the first trained model.
The Examiner submits that the foregoing underlined limitations constitute “certain
methods of organizing human activity” because these limitations relate to managing human behavior/interactions between people.  As an example, training a “first model” to generate patient predictions, etc. with patient data from a first patient cohort, later receiving second 
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 3, 5, and 7-9 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below:
-Claim 3 recites applying the first trained model to the second data set to obtain activation values for input into the second trained model which further defines the above-discussed abstract idea and can be practically performed in the human mind (e.g., with pen and paper) (“mental processes”) at such highly claimed level of generality. 
-Claim 5 recites how the a plurality of affinity-relating values are output and aggregated which again further defines the above-discussed abstract idea and can be practically performed in the human mind (e.g., with pen and paper) (“mental processes”) at such highly claimed level of generality. 
-Claim 7 calls for using the affinity-relating value to determine a suitability of use of the first trained model for the second data set which further defines the above-discussed abstract idea and can be practically performed in the human mind (e.g., with pen and paper) (“mental processes”) at such highly claimed level of generality. 

-Claim 9 recites how the affinity-relating value is used to select a model from candidate models which further defines the above-discussed abstract idea and can be practically performed in the human mind (e.g., with pen and paper) (“mental processes”) at such highly claimed level of generality. 

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

Representative independent claim 1 (which is also representative of independent claim 18):

A medical system comprising processing circuitry (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) configured to: 
receive a first trained model, wherein the trained model has been trained using a first data set acquired in a first cohort; 
receive a second data set acquired in a second cohort; 
input data included in the second data set and data representative of the first trained model into a second trained model; and 
receive from the second trained model an affinity-relating value which represents an affinity between the data included in the second data set and the first trained model.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processing circuitry, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no 
For these reasons, representative independent claim 1 and analogous independent claim 18 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 9 and analogous independent claim 18 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 2: This claim recites that the affinity-relating value represents/depends on an affinity between the first and second data sets and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 4: This claim recites how the first and second models are neural networks which does no more than generally link use of the abstract idea to a particular technological 
Claim 6: This claim recites how the aggregated value is a median which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 10: This claim recites that the first model is trained to output a classification/segmentation/identification of a feature/pathology and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 11: This claim recites that the first and second data sets include volumetric imaging data and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as 
As discussed above, the additional limitation of the processing circuitry amounts to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-11 and 18 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 10, 12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2021/0125104 to Christiansen et al. (“Christiansen”):
Regarding claim 1, Christiansen discloses a medical system (system 100 in Figure 2 which can be used in healthcare/medical applications per [0038] and [0098]) comprising processing circuitry ([0106] notes that the system 100 can include one or more servers 23 that include CPUs which would include processing circuitry) configured to: 
receive a first trained model ([0038] discusses an already trained machine learning model 120 (“first trained model”) which is shown in Figure 2), wherein the trained model has been trained using a first data set acquired in a first cohort ([0060] discusses how the model is trained with training data; furthermore, [0037] notes how the training data can be separate from “sample data”; accordingly, the training data/first data set is from some “first cohort”); 
receive a second data set acquired in a second cohort ([0060] describes receiving sample data/second data set which is different from the training data/first data set and thus is from a “second cohort”); 
input data included in the second data set and data representative of the first trained model into a second trained model ([0060] and [0065] discuss using a data representation model (“second trained model”) to compare the sample data to the training data; specifically, [0066] discusses how the classifier of the data representation model determines activations which are evaluated by an introspection net of the data representation model to produce a similarity score; accordingly, “data representative of the first trained model” would be known to determine such activations for both the training data/first data set and the sample ; and 
receive from the second trained model an affinity-relating value (similarity score of [0066]) which represents an affinity between the data included in the second data set and the first trained model (per [0066], the similarity score indicates how different/similar the sample data/second training set is from the training data/first training set; as the first trained model is trained on the training data/first training set, then the similarity score/affinity value represents an affinity similarity between the sample data/second training set and the first trained model).

Regarding claim 2, Christiansen discloses a medical system according to claim 1, further including wherein the affinity-relating value represents or is dependent on an affinity between the data included in the second data set and data included in the first data set (per [0066], the similarity score indicates how different/similar the sample data/second training set is from the training data/first training set).

Regarding claim 3, Christiansen discloses a medical system according to claim 1, further including wherein the inputting of data included in the second data set and data representative of the first trained model into a second trained model comprises applying the first trained model to the data included in the second data set, thereby to obtain activation values for the first trained model (as noted above, [0066] discusses how the classifier determines activations which are evaluated to produce a similarity score; accordingly, the “first trained model” would be applied to the sample data/second data set to obtain , and inputting the activation values into the second trained model ([0066] notes how the activations are sent to the introspection net which is part of the data representation model/second trained model).

Regarding claim 4, Christiansen discloses a medical system according to claim 1, further including wherein the first trained model comprises a first neural network and/or the second trained model comprises a second neural network ([0039] and [0067] disclose how the first and second trained models can be neural networks).

Regarding claim 7, Christiansen discloses a medical system according to claim 1, further including wherein the processing circuitry is configured to use the affinity-relating value to determine a suitability of use of the first trained model for the second data set (Figure 4 and [0063] illustrate/discuss how the sample data/second data set is or is not sent to the “first trained model” based on the value of the similarity/affinity scores).

Regarding claim 10, Christiansen discloses a medical system according to claim 1, further including wherein the first trained model is trained to output a classification and/or a segmentation and/or an identification of an anatomical feature or pathology ([0098] discusses how the machine learning model (first trained model) can arrive at (output) a particular diagnosis of a disease (identification/classification of a pathology)).

Regarding claim 12, Christiansen discloses a medical system according to claim 1, further including wherein the processing circuitry is further configured to train a second model to produce the second trained model to output affinity-relating values which represent affinity between data and an input trained model (as noted previously in relation to claim 1, the similarity score of [0066] indicates how different/similar the sample data/second training set is from the training data/first training set; as the first trained model is trained on the training data/first training set, then the similarity score/affinity value represents an affinity/similarity between the sample data/second training set and the first trained model; furthermore, in order for the introspection net of the data representation model/second trained model (which outputs the similarity/affinity score per [0066]) to be functional, then the second trained model would be trained as it is a neural network with various layers per [0067]).

Regarding claim 14, Christiansen discloses a medical system according to claim 12, further including wherein the training comprises, for each data sample of a set of training data, inputting to the second model a set of weights for the first trained model and a set of activation values for the first trained model, wherein the activation values are obtained by inputting the data sample to the first trained model ([0063] notes that training data can include images (data samples); furthermore, as discussed above in relation to claim 12, the introspection net of the data representation model/second trained model would be trained based at least partially on the first data set and first trained model (which itself is at least partially based on the first data set) to allow the introspection net of the data representation model second trained model to output such similarity/affinity scores/values indicative of the difference/similarity between the sample data/second training set and the first trained model; still further, [0066] discusses how the classifier of the data representation model/second trained model determines activations which are sent to the introspection net for evaluation and 

Claim 18 is disclosed by Christiansen as discussed above in relation to claim 1.

Regarding claim 19, Christiansen discloses a medical system (system 100 in Figure 2 which can be used in healthcare/medical applications per [0038] and [0098]) comprising processing circuitry ([0106] notes that the system 100 can include one or more servers 23 that include CPUs which would include processing circuitry) configured to train a second model to output affinity-relating values which represent affinity between data samples of a data set and at least one first trained model ([0038] discusses an already trained machine learning model 120 (“first trained model”) which is shown in Figure 2 and which is trained with training data per [0060]; furthermore, the similarity/affinity scores of [0066] indicate how different/similar sample data/second training set is from the training data/first training set; as the first trained model is trained on the training data/first training set, then the similarity score/affinity value represents an affinity similarity between the sample data/second training set and the first trained model; furthermore, in order for the introspection net of the data representation model/second trained model (which outputs the similarity/affinity score per [0066]) to be functional, then the second trained model would be trained as it is a neural network with various layers per [0067]), the training comprising: 
receiving training data comprising a plurality of data samples ([0063] notes that training data can include images (data samples));
receiving data representative of at least one first trained model ([0066] discusses how the classifier of the data representation model/second trained model determines activations which are sent to the introspection net for evaluation and determination of the similarity/affinity scores; to obtain such activations, the second model would need to know for instance the weights of the nodes of the first trained model (data representative of the at least one first trained model); 
applying the at least one first trained model to the training data to obtain activation values (the activations mentioned in [0066] for the training data would be obtained by applying the first trained model to the training data); and 
using the training data, the data representative of at least one first trained model and the activation values for training the second model to output affinity-relating values (the above-noted training of the introspection net of the data representation model/second trained model would include use of the activation values in order to be able to output similarity/affinity scores/values indicative of the difference/similarity between the sample data/second training set activations values and the training data activation values; furthermore, as the training data and weights/data representative of the at least one first trained model are needed to determine the activations, then such training data and weights/data representative of the at least one first trained model would also be used to train the second model to output the similarity/affinity values).

Claim 20 is rejected in view of Christiansen as discussed above in relation to claim 19.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0125104 to Christiansen et al. (“Christiansen”) in view of U.S. Patent App. Pub. No. 2020/0334456 to Sridharan (“Sridharan”):
Regarding claim 5, Christiansen discloses a medical system according to claim 1, further including wherein the processing circuitry is configured to output a plurality of affinity-relating values which represent an affinity between data included in the second data set and the first trained model ([0037] notes how the sample data includes images and [0063] discusses similarity scores/affinity values of various images)...
However, Christiansen appears to be silent regarding wherein the processing circuitry is configured to determine an aggregated value from the affinity-relating values.
Nevertheless, Sridharan teaches ([0213]) that it was known in the imaging processing and machine learning art to obtain a median of a set of similarity scores in a cluster of images to advantageously obtain an indication of a relative similarity between images in the cluster thereby providing an indication as to whether the images are related to the same original image.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processing circuitry of Christiansen to have been configured to determine an aggregated value from the affinity-relating values as taught by Sridharan to advantageously determine an overall relative indication of how similar the sample data is to the training data of the first trained model.

Regarding claim 6, the Christiansen/Sridharan combination discloses a medical system according to claim 5, further including wherein the aggregated value comprises a median of the affinity-relating values ([0213] of Sridharan discloses obtaining a median of the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0125104 to Christiansen et al. (“Christiansen”):
Regarding claim 8, Christiansen discloses a medical system according to claim 1, further including wherein the processing circuitry is further configured to input data included in the second data set and data representative of the first trained model into [the second trained model] ([0060] and [0065] discuss using a data representation model to compare the sample data to the training data; specifically, [0066] discusses how the classifier determines activations which are evaluated by an introspection net of the data representation model to produce a similarity score; accordingly, “data representative of the first trained model” would be known to determine such activations for both the training data/first data set and the sample data/second data set; furthermore, [0067] discloses that the introspection net can be a neural network which would be trained to be functional), wherein the [second trained model is] trained on different layers of the first trained model (as the introspection net produces the similarity score based on the activations of the sample and training data through the “first trained model,” then the second trained model would be trained on the first trained model to allow for generation of the similarity scores; furthermore, as the first trained model can be a neural .
While [0065] of Christiansen discloses data representation models (“further second trained models”), Christiansen appears to be silent regarding specifically training the further second trained models in the above-recited manner.  
 However, Christiansen does disclose inputting the second data set and first trained model data representation into the initial second trained model and training the initial second trained model on different layers of the different layers of the first trained model as noted.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have inputted the second data set and first trained model data representation into the further second models just as with the initial second model to allow such further second models to generate similarity scores indicative of the compatibility of sample data with the first trained model.  Additionally or alternatively, it would have been obvious to input the second data set and first trained model data representation into further second models because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP §2144.04 citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0125104 to Christiansen et al. (“Christiansen”) in view of U.S. Patent App. Pub. No. 2020/0320379 to Watson et al. (“Watson”):
Regarding claim 9, Christiansen discloses a medical system according to claim 1 and discloses wherein the processing circuitry is further configured to use the affinity-relating value to determine whether or not the first trained machine learning model should be used to process the sample data [0063]).  
However, Christiansen appears to be silent regarding using the affinity-relating value to select the first trained model from a plurality of candidate models.
Nevertheless, Watson teaches ([0031] that it was known in the machine learning art to utilize similarity metrics (affinity-relating values) to identify a model from a pre-trained network of models to enhance the performance of the machine learning task.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processing circuitry of Christiansen to have used the affinity-relating value to select the first trained model from a plurality of candidate models as taught by Watson to enhance the performance of the machine learning task.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0125104 to Christiansen et al. (“Christiansen”) in view of Int’l Pub. No. 2020/223434 to Feng et al. (“Feng”):
Regarding claim 11, Christiansen discloses a medical system according to claim 1, and discloses how the machine learning model (first trained model) can be trained with and used in (which would be using the first and second data sets) medical applications ([0038] and [0098]).
However, Christiansen appears to be silent regarding specifically wherein the first data set and second data set each comprise volumetric medical imaging data.
Nevertheless, Feng teaches (page 1, lines 21-26 and page 7, lines 5-22) that it was known in the healthcare informatics and machine learning art for medical diagnosis algorithms/models to be based on MRI scans (volumetric medical imaging data) because doing so is appealing as a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first and second data sets of Christiansen to include volumetric medical imaging data as taught by Feng because doing so is appealing as a potential tool to assist in disease screening given the wide availability of research scans for training models, and the ubiquity of MRI scanners in the world.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0125104 to Christiansen et al. (“Christiansen”) in view of U.S. Patent App. Pub. No. 2019/0209022 to Sobol et al. (“Sobol”):
Regarding claim 13, Christiansen discloses a medical system according to claim 12, further including wherein the training comprises ... learning using at least part of the first data set and the first trained model (as discussed above in relation to claim 12, the introspection net of the data representation model/second trained model would be trained as it is a neural network with various layers per [0067]; furthermore, the introspection net of the data representation model/second trained model is configured to output the similarity/affinity scores/values which represent how different/similar the sample data/second training set is from the training data/first training set; as the first trained model is trained on the training data/first training set, then the similarity score/affinity value represents an affinity similarity between the sample data/second training set and the first trained model; still further, such training of the introspection net of the data representation model/second trained model would include some sort of learning based at least partially on the first data set and first trained model (which itself is at 
However, Christiansen appears to be silent regarding the learning specifically including supervised learning.
Nevertheless, Sobol teaches ([0242]) that it was known in the healthcare informatics art to utilize supervised machine learning which advantageously takes advantage of knowledge already known to help provide those predictive features most likely of use for a physician or other caregiver in order to make a clinical diagnosis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the learning in Christiansen to have been supervised learning as taught by Sobol to advantageously take advantage of knowledge already known to help provide those predictive features most likely of use for a physician or other caregiver in order to make a clinical diagnosis.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0125104 to Christiansen et al. (“Christiansen”) in view of U.S. Patent App. Pub. No. 2021/0183054 to Guo et al. (“Guo”):
Regarding claim 15, Christiansen discloses a medical system according to claim 12, but appears to be silent regarding wherein the training of the second trained model comprises using a loss function which compares the affinity-relating values output by the second trained model with ground truth information.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the training of the second trained model of Christiansen to include using a loss function which compares the output by the second trained model (which would be the affinity-relating values in Christiansen) with ground truth information as taught by Guo to advantageously evaluate the accuracy and reliability of the model to allow for improvements to be made thereto.

Regarding claim 16, the Christiansen/Guo combination discloses a medical system according to claim 15, further including wherein the loss function comprises a cross-entropy ([0105] of Guo notes that the loss function can include a cross-entropy loss; similar to as discussed above in relation to claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the training of the second trained model of Christiansen to include using a loss function which compares the output by the second trained model (which would be the affinity-relating values in Christiansen) with ground truth information as taught by Guo to advantageously evaluate the accuracy and reliability of the model to allow for improvements to be made thereto).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0125104 to Christiansen et al. (“Christiansen”) in view of U.S. Patent App. Pub. No. 2021/0183054 to Guo et al. (“Guo”) as applied to claim 15 above, and further in view of EP Patent No. 3,582,150 to Wang et al. (“Wang”):
Regarding claim 17, the Christiansen/Guo combination discloses a medical system according to claim 15, but appears to be silent regarding wherein the loss function is weighted by an accuracy of the input trained model that is input to the second model.
Nevertheless, Wang teaches ([0055] and [0062]) that it was known in the machine learning art to weight a loss function based on an accuracy of a first model that is transferred to a second model to limit incorrect knowledge of the first model from being transferred to the second model, thereby improving the processing accuracy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the loss function of the Christiansen/Guo combination to have been weighted by an accuracy of the trained model that is input to the second model as taught by Wang to limit incorrect knowledge of the first model from being transferred to the second model, thereby improving the processing accuracy.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAS/
Jonathon A. SzumnyPatent Examiner
Art Unit 3686                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686